Citation Nr: 0015785	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-19 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for adhesive capsulitis 
of the right shoulder, claimed as rheumatoid arthritis.

2.  Entitlement to service connection for brachial plexus 
radiculopathy of both arms, claimed as secondary residuals of 
in service injury to the cervical spine, status post cervical 
fusion C5-7.

3.  Entitlement to an increased evaluation for residuals of 
injury of the cervical spine with arthritis, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for sinus 
infection with history of fractured nose, and retention cysts 
of the right and left maxillary sinuses, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from September 1970 to 
August 1991.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions dated in August 1994 
and February 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to the 
benefits sought on appeal. 

A review of the record discloses that during the pendency of 
this appeal, in June 1999, the RO granted an increased rating 
evaluation from 10 percent to 30 percent for the appellant's 
chronic sinus condition.  With respect to this aspect of the 
appellant's claim, the Board notes that the United States 
Court of Veterans Appeals (Court) has held that on a claim 
for an original or an increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal. 

Finally, the Board notes that the appellant withdrew the 
issues of entitlement to an increased evaluation for 
degenerative disc disease of the lumbar spine, and for an 
earlier effective date for an increased evaluation for a 
chronic sinus condition at his April 1999 hearing at the RO.  
The issue of entitlement to an increased evaluation for 
individual unemployability due to service connected 
disability was granted by rating decision dated in June 1999.  
This rating action was considered a full grant of the benefit 
sought on appeal relative to this issue.  


FINDINGS OF FACT

1.  Adhesive capsulitis of the right shoulder was not present 
during service, nor was rheumatoid arthritis present in 
service or manifest within one year thereafter.

2.  The appellant's brachial plexus radiculopathy of the arms 
was not present in service, and there is no competent medical 
evidence of record which shows that any current disability of 
the upper extremities was either caused or aggravated by 
service or by a disease or injury of service origin.

3.  The appellant's cervical spine disability is manifested 
by severe pain, muscle spasms, limitation of motion, 
tenderness, and radiographic evidence of arthritis, with no 
objective medical evidence of cervical fracture, ankylosis of 
the cervical spine, or disc involvement.

4.  The appellant's chronic sinusitis condition is manifested 
by more than six non-incapacitating episodes of sinusitis per 
year. 



CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated 
during service, and is not shown to be of service origin.  38 
U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (1999).

2.  Brachial plexus radiculopathy is not proximately due to 
or the result of a service-connected disability of the 
cervical spine.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

3.  The criteria for a 30 percent rating for a cervical spine 
disability have been met. 38 U.S.C.A. 1155, 5107 (West 1991); 
38 C.F.R. 3.321, 4.7, 4.40, 4.45, 4.59, 4.71 a, Diagnostic 
Codes 5003, 5010, 5290 (1999).

4.  The criteria for a rating in excess of 30 percent for 
sinusitis have not been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6510 (1999); 38 C.F.R. § 
4.97, Diagnostic Code 6510 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131.  Further, where a veteran 
served 90 days or more during a period of war and arthritis 
becomes manifest to a compensable degree within one year of 
service, it shall be presumed that the disease was incurred 
in service even though there is no evidence of its presence 
at that time.  38 C.F.R. §§ 3.307, 3.309. 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. at 448.

However, in making any claim for service connection, the 
appellant has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  That is, the threshold question that must be 
resolved with regard to each claim is whether the appellant 
has presented evidence that the claim is plausible.  If not, 
the appeal fails as to that claim, and the VA is under no 
duty to assist the appellant in any further development of 
that claim.  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Caselaw provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by a (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v 
Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the appellant currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a). 
Grottveit, supra.  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.

The Board notes that the Court has held that there is some 
duty to assist an appellant in the completion of his 
application for benefits under 38 U.S.C.A. § 5103(a), 
depending on the particular facts in each case.  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); Robinette, supra.  The 
facts and circumstances of this case are such that no further 
action is warranted. 

Adhesive capsulitis of the right shoulder, claimed as 
rheumatoid arthritis 

A review of the service medical records discloses that the 
appellant was treated intermittently for complaints of 
cervical symptoms to include pain in the trapezius and 
shoulder region, diagnosed as a disorder of the cervical 
spine.  On separation examination, in April 1991, there were 
no complaints relative to the cervical spine or upper 
extremities.  There was no diagnosis of a right shoulder 
disability or rheumatoid arthritis.

Post service medical records reflect that the appellant was 
seen for complaints relative to the cervical spine following 
a January 1994 motor vehicle accident.  The record further 
reflects that during a July 1994 hospitalization, laboratory 
studies yielded positive results for rheumatoid factor.  
Following consultation, the appellant was evaluated with 
adhesive capsulitis of the right shoulder.  An injection with 
local anesthetic and a steroid was administered and resulted 
in relief of the reported shoulder pain.  It was noted that 
the appellant would be followed in the rheumatology clinic.

During an August 1994 evaluation, the appellant reported a 
history of pain in the right hand and arm, and neck.  The 
clinical report indicated that electromyograph  (EMG) showed 
C5-6 adhesive involvement.  It was noted that findings on 
physical examination of the shoulder were normal bilaterally.  
The appellant was scheduled for physical therapy.  He was 
thereafter evaluated in September 1994 for continued 
complaints of neck pain.  Clinical reports further reflect 
that the appellant underwent physical therapy from August to 
September 1994 for complaints of pain in the right cervical 
area (upper trapezius) and right shoulder extending into the 
arm and digits.  At the time of his discharge from physical 
therapy, it was noted that the appellant reported continued 
pain described as 5 on a 10-point scale.  The examiner noted 
that physical therapy goals had not been met, but indicated 
that the appellant would resume treatment following his 
relocation.

Private clinical reports, dated from January 1995 to June 
1995, document postoperative evaluation of the appellant's 
cervical disorder.  A February 1995 clinical report indicated 
that the appellant reported sweating at night.  The physician 
referred the appellant for clinical testing, to include a 
complete blood count (CBC) and sedimentation rate.  The 
appellant was seen later that month, at which time, it was 
noted that his CBC and white cell count were normal.  The 
sedimentation rate was also normal.  It was the physician's 
opinion, based upon these findings, that the appellant's 
reported fevers were not related to his cervical condition.  
In this regard, the physician commented:

[The appellant's] sedimentation rate is 
normal, x-ray [studies] look satisfactory.  
He has no arm pain.  Wounds are clean and 
dry, no drainage.  I believe that the fevers 
and chills, and sweating must be coming from 
someplace else ...

The appellant was hospitalized in December 1995 for 
participation in a three week chronic pain program.  The 
medical report indicated that the laboratory studies 
conducted showed a normal sedimentation rate.

An August 1997 VA medical examination report indicated that 
the appellant reported subjective complaints of severe pain 
in the neck area, radiating down into the left shoulder, as 
well as the right shoulder and elbow.  The diagnostic 
impression included findings of traumatic arthritis of the 
cervical and lumbar spine with radiculopathy, and surgery on 
the cervical spine with a diskectomy and spinal fusion.  
There was no diagnostic finding of a right shoulder 
disability or arthritis.  In his assessment, the examiner 
noted that the appellant reported that he was advised that 
rheumatoid arthritis was shown on diagnostic testing.  It was 
noted that a review of the record showed that there was no 
history of rheumatoid arthritis during the appellant's period 
of service.  The examiner indicated that while there was a 
mild positive rheumatoid factor, the appellant did not have 
rheumatoid arthritis based upon a review of clinical 
findings, radiographic findings, and the sedimentation rate, 
which were all noted to be consistent with a finding of 
osteoarthritis.  

The appellant underwent further VA examination in March 1998 
for evaluation of the lumbar spine.  The medical examination 
report included a report of laboratory test results that 
referenced a positive rheumatoid factor.  The report 
indicated that the sedimentation rate was within normal range 
for an individual of the appellant's age.

In an April 1998 statement, the appellant indicated that he 
had been previously advised, during service, that laboratory 
test results yielded a false positive reading for rheumatoid 
factor.  He indicated that he has nevertheless experienced 
continued symptoms of rheumatoid arthritis since that time.  


Analysis

In this case, the service medical records are negative for 
any diagnosis of a disability of the right upper extremity or 
rheumatoid arthritis.  Post service records indicate that the 
appellant was first clinically evaluated with adhesive 
capsulitis of the right shoulder in 1994, more than 2 years 
following his release from service, after a motor vehicle 
accident.  Notably, there is no medical evidence of record 
which links the appellant's post service disorder of the 
right arm to his period of military service, or to any event 
in service.  Further, the medical evidence reflects that 
rheumatoid arthritis is not clinically extant, despite a 
positive laboratory test result for rheumatoid arthritis 
factor.  In this regard, the evidence demonstrates that the 
appellant's blood count and sedimentation rate are within 
normal limits.  Moreover, VA examiner has opined that the 
evidence does not support a finding of rheumatoid arthritis.  
The appellant's private physician has likewise ruled out the 
probability of abnormality associated with the sedimentation 
rate and blood count.  

The appellant contends that his right shoulder disability had 
its onset during service.  During his April 1999 hearing, he 
indicated that while he now has use of the right arm, he 
continues to experience restricted motion of the right 
shoulder, with occasional symptoms of a stabbing and burning 
sensation.  

The determinative question with respect to the appellant's 
claim is medical causation.  In this regard, the Board has 
considered the lay assertions of the appellant concerning the 
diagnosis, onset and severity of the claimed disorder.  
However, when the question involves one of medical diagnosis 
or causation, as here, a lay person cannot provide probative 
evidence as to matters which require specialized medical 
knowledge acquired through experience, training, or 
education.  As such, where the determinative issue involves 
medical causation or medical diagnoses, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required.  Brewer v. West, 11 Vet. App. 228, 
234 (1998); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

While the Board acknowledges that there is a paucity of 
evidence relative to this issue, what remains decisive in 
this case is that the record is devoid of competent medical 
evidence of a nexus or link, between the appellant's claimed 
right shoulder disorder and military service.  The Board 
therefore concludes that the appellant's testimony 
constitutes the only evidence suggesting a nexus between the 
claimed right shoulder disorder and his period of service.  
However, the appellant has not been shown to possess the 
medical expertise necessary to establish a nexus between a 
currently diagnosed disorder and service.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Therefore, without supporting 
medical evidence of a nexus between the appellant's current 
right shoulder disability and service, the appellant's 
statements are insufficient to render his claim well-
grounded.



Brachial plexus radiculopathy of the arms 

Service medical records reflect treatment for complaints of 
cervical pain with radiculopathy for which the appellant was 
variously treated with a course of medication, physical 
therapy, and traction.  Separation examination in April 1991 
was negative for any diagnostic findings of residual 
impairment of the upper extremities.  As noted, the appellant 
was treated following a 1994 motor vehicle accident for a 
disorder of the cervical spine with intermittent radicular 
symptoms of the upper extremities.

A May 1995 VA peripheral nerves examination report indicated 
that the appellant reported a history of neck pain due to 
degenerative disc disease of the neck following the 1978 
motorcycle accident.  He presented with complaints of pain, 
numbness, and weakness of the right arm.  He reported some 
relief from his pain and weakness following a disc fusion in 
1994, but noted that he continued to experience pain in the 
anterior aspect of the neck area and shoulders.  Physical 
examination showed decreased touch sensation in the left 
hand.  Temperature was noted to have decreased slightly in 
the right hand.  There was slight weakness in the right hand 
grasp.  The remainder of the examination yielded normal 
results.  The diagnostic impression was post operative status 
cervical vertebra fusion, degenerative disc disease of the 
cervical and lumbar spine, mild brachial plexus radiculopathy 
of both arms, and sciatic radiculopathy of both lower 
extremities by history.

Analysis

The provisions of 38 C.F.R. § 3.310 provide that disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 38 C.F.R. § 3.310(a).  The Court 
has also held that, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen, supra.  The Court held that the term "disability" 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.

In this case, the record on appeal does not contain a medical 
opinion or contemporaneous clinical findings which link any 
current brachial plexus disorder affecting the upper 
extremities to the service-connected disability of the 
cervical spine, or to the appellant's period of military 
service.  Thus, there is no supporting clinical evidence of 
record which demonstrates that the claimed disorder of the 
upper extremities was incurred in service or, alternatively, 
is causally related is related to the appellant's disability 
of the cervical spine. 

The Board has considered the pertinent evidence, to include 
the April 1999 testimonial evidence provided by the appellant 
in support of his claim.  The Board does not doubt the 
sincerity of the appellant's beliefs concerning the onset of 
his symptomatology relative to his claimed disability.  
However, as indicated, when the determinative issue involves 
medical causation, lay persons are not competent to offer 
medical opinions.  There is no indication that the appellant 
has any medical expertise in this area, nor is it contended 
otherwise.  Accordingly, his statements regarding medical 
causation are not deemed to be competent to establish a nexus 
between the claimed disability of the upper extremities and 
his period of service or any injury or disease incurred 
during service.  See Caluza, Grottveit, and Espiritu, all 
supra.  

Therefore, the Board finds with respect to each of the claims 
for service connection, that since the appellant has only 
submitted his own unsubstantiated medical opinion as evidence 
that he has incurred a right shoulder condition and a 
disability of the upper extremities, he has not submitted 
evidence that would justify a belief by a fair and impartial 
individual that his claims are well grounded.  See Grottveit, 
supra (lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107).  Since the appellant has not met the initial burden 
under 38 U.S.C.A. § 5107(a), the claims must be denied and 
there is no further duty to assist the appellant in the 
development of this claim under any theory.

Accordingly, without competent medical evidence of a causal 
relationship between any current hearing loss, and arthritis 
of the hands and knees, and any incident in service, the 
appellant has not presented well-grounded claims, and his 
appeal must be denied. 

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claims are well-grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting well-grounded claims.  Meyer v. 
Brown, 9 Vet. App. 425 (1996). 


II.  Increased Evaluations

Initially, the Board has found that the appellant's claims 
for increased evaluations for his cervical spine disability 
and chronic sinusitis are well-grounded pursuant to 38 
U.S.C.A. § 5107.  This finding is predicated upon the 
appellant's assertions that his cervical spine disability and 
chronic sinus condition have increased in severity.  Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992)).  Once it has been 
determined that a claim is well-grounded, VA has a statutory 
duty to assist in the development of evidence pertinent to 
the claim.  38 U.S.C.A. § 5107.  The Board is satisfied that 
all available evidence necessary for an equitable disposition 
of the appeal has been obtained.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999).  The percentage ratings contained in the rating 
schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred in or aggravated during 
military service and their residual conditions in civil 
occupations. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(a), 4.1 (1999).  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  38 C.F.R. §§ 
4.1, 4.2 (1999); Schafrath, 1 Vet. App. at 593-94.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (1999).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (1999).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regulations do not require that all cases show all findings 
specified in the rating criteria, however, findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, 
§ 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. Part 4, § 4.3.

Although the regulations do not give past medical reports 
precedence over current findings, see Francisco v. Brown, 7 
Vet. App. 55 (1994), the Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Where the issue is factual in nature, that is, whether a 
clinical symptom is present, competent lay testimony may 
constitute sufficient evidence.  See Cartwright v. Derwinski, 
2 Vet. App. 24 (1991).  The appellant's statements are 
credible with regard to his symptomatology.  However, where 
the determinative issue involves medical diagnosis, the 
appellant is not qualified to make assertions in this area as 
he lacks the necessary medical expertise or experience.  See 
King v. Brown, 5 Vet. App. 19, 21 (1993); Espiritu and 
Grottviet, both supra. 


Cervical spine disability 

Service connection was established for residuals of injury to 
the cervical spine with arthritis.  This determination was 
based upon service medical records, which documented 
treatment for recurrent cervical complaints.  Service medical 
records show that the appellant sustained injuries to the 
cervical spine in 1978, following a motorcycle accident.  He 
was thereafter treated intermittently for complaints of 
cervical pain.  On VA examination conducted in October 1991, 
the appellant was evaluated with torticollis by history.  X-
ray studies of the cervical spine revealed minimal 
degenerative spurring at the C6-7 level, but was otherwise 
normal.  Physical evaluation of the neck showed no tenderness 
or spasm of paravertebral muscles or the spinous processes in 
the cervical spine.  Range of motion was evaluated as 30 
degrees forward flexion, 30 degrees posterior extension, 45 
degrees of lateral rotation bilaterally, and 15 degrees 
lateral flexion bilaterally.  

Based upon this evidence, service connection was granted for 
residuals of injury to the cervical spine with arthritis by 
rating action dated in November 1991.  A 10 percent rating 
evaluation was assigned for this disability under Diagnostic 
Code 5290.  This rating evaluation has remained in effect 
since that time.

During VA examination for an unrelated condition in September 
1992, the appellant reported complaints of intermittent 
right-sided pain in the neck.  He described his 
symptomatology as a "shooting" pain from the right 
posterior neck extending into the right upper chest area.  It 
was noted that the appellant's medical history was 
significant for injury to the cervical spine during service.  
The appellant reported that he experienced symptoms involving 
the neck since that time.  The examiner noted that there were 
no clinical findings of degenerative disc disease detected on 
examination. 

A January 1994 radiology report indicated that x-ray studies 
of the cervical spine were suggestive of cervical muscle 
spasm, and degenerative disease throughout the lower cervical 
vertebral bodies.  A magnetic resonance imaging (MRI) study 
of the cervical spine revealed foraminal stenosis on the 
right at C5-6 and C6-7 levels, associated with hypertrophic 
bone formation, and a tiny bulge at the C5-6 level.  There 
was no evidence of spinal stenosis or cord compression. 

A March 1994 physical therapy assessment report indicated 
that the appellant presented with complaints of cervical and 
low back pain following a motor vehicle accident in January 
1994.  It was noted that the appellant had been evaluated 
with cervical and lumbar sprain on clinical examination.  
With respect to his cervical complaints, it was noted that 
the appellant described symptoms of constant pain which 
ranged from 4 to 10 on a 10-point scale.  Examination showed 
range of motion of the cervical spine to be within normal 
limits on forward flexion and bilaterally on rotation.  
Motion was decreased by 50 percent on backward bending and 
lateral bending to the left side.  Lateral bending to the 
right side was decreased by 75 percent.  Sensation was 
intact.  On palpation, the examiner noted severe muscle 
spasms, bilaterally, of the paracervical area extending into 
the paralumbar area.  Cervical compression testing was 
positive.  Strength was evaluated as 4+/5, and was noted to 
be generally limited by application of resistance.

Clinical reports reflect that the appellant was seen in June 
1994 for complaints of neck pain with radicular pain, and 
paresthesia of the digits.  An assessment of degenerative 
joint disease was noted.  An assessment of cervical 
radiculopathy was indicated following a July 1994 evaluation.  
It was noted that the appellant presented with complaints of 
sharp pain extending from his neck to the middle of his 
chest, and down the right arm.

The appellant underwent VA hospitalization in July 1994.  The 
medical report noted that the appellant presented with 
complaints of cervical pain with radiculopathy into the right 
arm.  He also complained of pain in the lower back, which 
radiated into the legs.  Neurological evaluation conducted 
during the course of this hospitalization showed motor 
strength to be limited on the right side due to pain and poor 
cooperation.  Sensorium was intact.  Deep tendon reflexes 
were symmetrical.  An EMG and nerve conduction studies 
conducted at that time yielded results noted to be minimally 
suggestive of right cervical radiculopathy of undetermined 
level.  The appellant was treated with a course of anti-
inflammatories, muscle relaxants, and anti-depressants.  
During this admission, the appellant underwent aggressive 
physical therapy.  It was noted that he was discharged from 
physical therapy after 27 sessions, and was followed for 
complaints of neck pain and cervical muscle spasms.  The 
appellant reported a decrease in the severity of his pain 
from 10 to 5 on a 10-point scale.  The examiner noted that 
the appellant's range of motion was within normal limits, 
although he continued to complain of weakness in the right 
arm.  The appellant was schedule to continue with physical 
therapy on an outpatient basis, and would be provided with a 
transcutaneous electrical nerve stimulation (TENS) unit for 
treatment of his pain.  

An August 1994 report of discharge instructions referenced a 
final diagnosis of chronic cervical pain, and chronic lower 
back pain, and right adhesive capsulitis.  It was noted that 
there were no restrictions imposed upon the appellant's level 
of physical activity as a result of these disorders, and that 
he was to be followed in the rheumatology clinic.

In December 1994, the appellant underwent anterior cervical 
diskectomy at C5-6 and C6-7 with iliac crest bone grafting.  
A diagnostic impression of foraminal stenosis C5-6, C6-7, 
with bulging disk at C5-6 was indicated.  On examination 
prior to surgery, the examiner noted that there was definite 
decreased sensation in the C5, 6, and 7 distribution on the 
right side.  It was noted that the appellant presented with a 
long history of complaints of neck and back problems, 
reported to have its onset in 1978.  The appellant was noted 
to have sustained a whiplash-type injury to his neck with 
pain radiating down his arm to the C5, 6, and 7 distribution, 
which had not responded to conservative treatment with anti-
inflammatory drugs, muscle relaxants, steroids and physical 
therapy.  The medical report indicated that this procedure 
was performed primarily for relief of arm pain.  The 
appellant was noted to have increasingly progressive pain 
associated with the arm, with that pain characterized as a 
"bigger issue than the neck pain."  The medical report 
indicated that the appellant reported complete relief of his 
arm pain the day following the procedure.

Private clinical reports, dated from January 1995 to June 
1995, document postoperative evaluation of his cervical 
disorder.  These records show that the appellant had 
excellent response from his surgery, with no reported arm 
pain.  X-ray studies of the cervical region were noted to 
yield satisfactory findings.  

The appellant was next evaluated in March 1995, and reported 
no arm pain.  He was noted to complain of continued neck 
pain.  

During a May 1995 VA peripheral nerves examination, the 
appellant reported a history of neck pain due to degenerative 
disc disease of the neck following the 1978 motorcycle 
accident.  He reported continued pain in the anterior aspect 
of the neck area and shoulders.  Physical examination showed 
yielded normal results, except for findings of decreased grip 
strength and temperature in the right hand, and decreased 
sensation in the left hand.  The diagnostic impression was 
post operative status cervical vertebra fusion, degenerative 
disc disease of the cervical and lumbar spine, mild brachial 
plexus radiculopathy of both arms, and sciatic radiculopathy 
of both lower extremities by history.

On VA spine examination, also conducted in May 1995, it was 
noted that there was no pain on palpation of the back of the 
neck.  Range of motion of the neck was evaluated as 25 
degrees forward flexion, 10 degrees backward extension, 50 
degrees lateral flexion bilaterally, 45 degrees rotation 
bilaterally.  X-ray studies of the cervical spine revealed 
lower cervical degenerative disc disease with bilateral 
radicular encroachment, and was suggestive of attempted bi-
level disc space fusion.  The diagnostic impression was post 
operative status fusion of cervical spine, degenerative disc 
disease of the lumbar spine, post traumatic arthritis of the 
lumbar spine, and post traumatic arthritis of the cervical 
spine. 

A June 1995 private medical report indicated that MRI studies 
of the cervical spine revealed previous spinal fusion at C5-
6, and C6-7.  The study also showed associated posterior 
osteophyte formation to the right of midline at C6-7, with 
encroachment upon the right intervertebral neural foramina, 
resulting in a moderate degree of neural foraminal stenosis, 
and mild central canal stenosis at that level.  There was no 
evidence of acute disc herniation or significant central 
canal stenosis elsewhere.  These findings were confirmed on 
subsequent MRI studies conducted in February 1996.  

Clinical reports dated in September and December 1995 
indicate that the appellant continued to complain of mild 
numbness associated with the right arm, and neck pain.

The appellant was hospitalized in December 1995 for 
participation in a three week chronic pain program.  During 
this period, the appellant underwent physical therapy.  It 
was noted that the appellant presented with complaints of 
constant neck, back, and bilateral hand pain.  The final 
diagnoses included findings of chronic pain dysfunction, 
status post C5-6-7 fusion, sinusitis, degenerative joint 
disease of the spine, and cervical C5-6-7 stenosis with 
degenerative joint disease. 

An August 1997 VA medical examination report indicated that 
the appellant reported subjective complaints of severe pain 
in the neck area, radiating down into the left shoulder, as 
well as the right shoulder and elbow.  He described pain in 
the posterior cervical area as severe in nature.  On 
examination, the appellant exhibited severely limited motion 
of the neck.  Range of motion was evaluated as 35 degrees 
flexion, five degrees extension with maximal pain, 40 degrees 
rotation to the left side, and 28 degrees rotation to the 
right side.  It was noted that range of motion studies were 
conducted with consideration given to pain, fatigue, 
weakness, and coordination.  The examiner observed a scar in 
the anterior cervical area, measuring 12 centimeters, and a 
posterior occiput transverse surgical scar measuring six 
centimeters.  The appellant demonstrated maximum spasm in the 
posterior cervical area and in the paravertebral lumbosacral 
area.  It was noted that performance of Valsalva and Kernig 
maneuvers each resulted in neck pain.  The examiner noted 
that the appellant's history was significant for a history of 
a motorcycle accident in 1978, and a motor vehicle accident 
in 1994.  X-ray studies of the cervical spine revealed lower 
cervical bi-level fusion.  The diagnostic impression included 
findings of traumatic arthritis of the cervical and lumbar 
spine with radiculopathy, and surgery on the cervical spine 
with a diskectomy and spinal fusion.  

Analysis

To summarize, the evidence demonstrates that the appellant 
was treated during service for recurrent cervical symptoms.  
VA examination conducted following the appellant's release 
from service was significant for findings of limitation of 
motion of the cervical spine and radiographic evidence of 
minimal degenerative spurring.  In 1994, the appellant 
sustained injuries in connection with a motor vehicle 
accident.  Thereafter, the appellant reported increased 
symptoms associated with the cervical spine.  He reported 
constant pain with radiculopathy which was not responsive to 
an extensive course of conservative treatment.  An anterior 
cervical diskectomy was performed in 1994, but was noted to 
be primarily for relief of pain associated with the upper 
extremity and decreased sensation in the C5-6-7 distribution.  
The appellant had excellent response to surgery, with a 
resolution of arm pain reported.  However, he continued to 
report complaints of neck pain.  By 1995, the appellant 
reported increased neck pain, with only episodic complaints 
relative to the extremities.  Examination was significant for 
decreased range of motion of the cervical spine, with 
radiographic evidence of degenerative joint disease and disc 
fusion.  On the most recent VA examination in August 1997, 
the appellant reported complaints of constant neck pain.  
Examination showed a decreased range of motion of the 
cervical spine, with a loss of motion on extension, and 
rotation of the neck.  The examiner noted that the appellant 
experienced maximal pain on extension of the neck.  

The appellant's cervical spine disability is currently rated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5290.  Diagnostic Code 5010 provides 
that arthritis due to trauma, substantiated by x-ray 
findings, will be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.

The criteria for evaluating limitation of motion of the 
cervical spine are contained in Diagnostic Code 5290.  Under 
that Diagnostic Code, a 10 percent evaluation is warranted 
for slight limitation of motion of the cervical spine.  A 20 
percent evaluation is warranted for moderate limitation of 
motion of the cervical spine and a 30 percent rating is 
warranted for severe limitation of motion of the cervical 
spine.

The Board notes that there is no objective medical evidence 
to establish that the appellant has sustained a cervical 
fracture, has ankylosis of the cervical spine, or other 
findings to establish that any other diagnostic code used to 
evaluate cervical spine disability is applicable.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5287.  Further, MRI 
studies have shown no evidence of disc herniation, cord 
compression, or spinal stenosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

In this case, the medical evidence of record shows that the 
appellant's cervical spine disability is manifested by pain, 
tenderness, muscle spasms, and limited motion.  He is shown 
to utilize a neck brace, TENS unit, and take various pain 
medication and muscle relaxants.  The appellant has also 
undergone several sessions of physical therapy.  During 
recent VA medical examination in 1997, range of motion 
testing showed forward flexion to 35 degrees, extension to 5 
degrees, right lateral flexion to 28 degrees, and left 
lateral flexion to 40 degrees.  The examiner characterized 
the appellant's movement of the cervical spine as severely 
limited.  The appellant indicated during his April 1999 
hearing that he experienced constant neck pain, particularly 
at night.  He also reported that he experienced muscle 
spasms.  It was the appellant's contention that his cervical 
complaints were not entirely related to his motor vehicle 
accident in 1994, but were instead exacerbated following the 
1994 incident. 

The RO has denied the appellant's claim for an increased 
evaluation based upon its finding that the current 
symptomatology is attributable to the 1994 motor vehicle 
accident.  Based upon the Board's review of the foregoing, it 
is the opinion of the Board that the appellant's overall 
cervical spine disability picture more nearly approximates 
the criteria for a 30 percent rating.  While the record 
establishes that the appellant sustained injuries to the 
cervical spine in conjunction with the 1994 accident, the 
evidence also supports a finding of continued symptomatology 
involving the cervical spine following service, and prior to 
the motor vehicle accident.  The record also establishes that 
the ameliorative effects of the 1994 surgery was for 
principally for radiculopathy which impeded use of the upper 
extremities.  The appellant continued to report symptoms of 
pain associated with the neck following surgery.  Further, VA 
medical opinion evidence does not attribute the totality of 
the appellant's current cervical symptoms to his 1994 
accident, and notes that his medical history was significant 
for injuries to the cervical spine due to accidents in 1978 
and 1994.  Finally, the Board finds that the appellant has 
provided credible testimonial evidence regarding the ongoing 
nature and severity of his neck symptomatology.  

The Board notes, however, that while the reported ranges of 
motion of the cervical spine alone may not support a 30 
percent rating under Diagnostic Code 5290 based upon the 
degree of limitation of motion, a 30 percent rating is 
nonetheless warranted in this instance based upon 
consideration of the factors in 38 C.F.R. 4.40, 4.45, and 
4.59.  In particular, those factors include severe pain on 
movement as evidenced by the appellant's complaints of 
constant pain.  Moreover, the Board finds significant the VA 
examiner's characterization of cervical motion demonstrated 
on examination as severe, with consideration given to factors 
of pain, fatigue, weakness, and coordination.  DeLuca, 8 Vet. 
App. at 206-7.  Additionally, the appellant's service-
connected disability of the cervical spine includes an 
assessment of arthritic involvement, and the provisions of 
38 C.F.R. § 4.59 are for application in this instance.  Hicks 
v. Brown, 8 Vet. App. 417, 420 (1995).  In view of the 
foregoing and resolving all doubt in favor of the appellant, 
the Board finds that an adequate basis has been presented in 
this case upon which to make a finding of additional pain and 
functional loss to such extent that the overall disability 
picture presented approximates the criteria for a 30 percent 
disability rating. 

Chronic sinusitis condition 

Service connection was established in November 1991 for 
chronic sinus infection with history of fracture nose, and 
retention cysts of the right and left maxillary sinuses.  
Evidence reviewed in connection with this rating action 
consists of service medical records, which document recurrent 
treatment for recurrent respiratory complaints.  On VA 
examination conducted in October 1991, the appellant was 
evaluated with chronic nasal allergy and sinusitis.  He 
presented with complaints of sinus symptoms, to include 
continuous nasal congestion, difficulty breathing when in 
seated or lying down, and headaches.  X-ray studies of the 
sinuses revealed findings consistent with chronic sinusitis 
involving the maxillary antra with what appeared to be a 
mucous retention cyst at the floor of the right maxillary 
antrum.  
 
An April 1992 clinical report indicated that the appellant 
was treated for his chronic sinus condition.  The report 
indicated that the appellant reported that his symptoms were 
not responsive to medication.  

The appellant underwent VA examination in September 1992.  
The medical examination report indicated that the appellant 
reported his major problem since the last (October 1991) VA 
examination as his sinus condition.  On examination, the 
examiner observed depression of the mid portion of the nasal 
dorsum.  The external nose was symmetrical.  The nasal 
vestibules were patent.  The septum was evaluated to be in 
midline.  The floor of the nose was flat.  It was noted that 
the interior meatus was somewhat narrow on the right side due 
to the hypertrophy of the right lower turbinates.  The 
inferior turbinate of the right side was significantly 
hypertrophic.  The middle turbinate on the right side was 
invisible, but was within normal limits on the left side.  
There was no discharge associated with the sphenoethmoidal 
recess.  There was no evidence of polyps, or masses.  The 
examiner noted that there was no evidence of sinus disease 
detected on examination.  The diagnostic impression was 
status post fracture of the nose in the service, sport injury 
with posttraumatic nasal septum depression.  It was noted 
that there was no evidence of limitation of nasal function 
detected.  

A January 1994 radiology report indicated that x-ray studies 
of the paranasal sinuses revealed chronic bilateral maxillary 
sinusitis with questionable polypoid changes on the left 
side.  A MRI study of the cranium confirmed retention cyst at 
the right and left maxillary sinus.  

The appellant was evaluated in December 1995 for complaints 
of blowing out dry blood, frontal headaches, and nasal 
congestion.  An assessment of chronic sinusitis with dry 
nasal mucosa anteriorly was noted.

During his April 1999 hearing, the appellant testified that 
he utilized an inhaler and takes medication twice daily.  In 
this context, he explained that he rotates among three 
different medications in order to avoid building a tolerance 
to his medications, and to avoid antibiotic treatments.  The 
appellant reported that he experienced two or three episodes 
of sinus infection each year, during which he is placed on a 
course of antibiotics.  He indicated that his treating 
physician has recommended laser surgery to open the nasal 
passages.  He stated that he is prone to sinus infections if 
he does not closely follow his medication regimen.  The 
appellant noted that despite his use of medication, he 
continues to experience persistent symptoms.  He also 
reported headache episodes which accompany his symptoms of 
sinusitis.

Analysis

The appellant's service-connected chronic sinusitis condition 
is currently evaluated as 30 percent disabling under 
Diagnostic Code 6510 of VA's Schedule for Rating 
Disabilities.  38 C.F.R. § 4.97.

Effective October 7, 1996, the rating schedule for diseases 
of the nose and throat was amended and redesignated as 38 
C.F.R. § 4.97.  61 Fed.Reg. 46720 (October 7, 1996).  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). See also 
VAOPGCPREC 11-97 (March 25, 1997).  The Court's holding in 
Karnas requires that in all cases VA fully adjudicate a 
veteran's claim under both the new and old law and regulation 
to determine the extent to which each may be favorable to the 
veteran.  DeSousa v. Gober, 10 Vet. App. 461 (1997).

Under the criteria in effect prior to October 7, 1996, a 30 
percent evaluation requires severe chronic sinusitis 
manifested by frequently incapacitating recurrences, severe 
and frequent headaches, and purulent discharge or crusting 
reflecting purulence.  A 50 percent evaluation is warranted 
for postoperative chronic sinusitis, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.

Effective October 7, 1996, chronic pansinusitis is to be 
evaluated under the General Rating Formula for Sinusitis.  61 
Fed. Reg. 46720 (1996) (codified at 38 C.F.R. 
§ 4.97, Diagnostic Code 6510).  According to the General 
Rating Formula for sinusitis, a 30 percent evaluation is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note which follows these provisions indicates 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician. 38 C.F.R. § 
4.97, Diagnostic Codes 6510-6514 (1999).

The evidence of record shows that the appellant has been 
previously treated with antibiotics for sinus infections, and 
that he is presently maintained on a regular course of 
medication to treat his recurrent sinusitis symptoms.  
Clinical records document continued outpatient treatment for 
numerous episodes of sinusitis symptoms.  The appellant has 
also provided credible testimonial evidence regarding his 
sinus condition.  A review of the medical evidence shows that 
the appellant has not undergone surgery for sinusitis, 
although he reports that surgical treatment has been advised.

In evaluating the evidence of record in the light most 
favorable to the appellant pursuant to the revised criteria 
for sinusitis, the Board finds that the appellant's sinus 
condition is appropriately rated as 30 percent disabling.  In 
this regard, his symptoms, as described by him, are 
representative of more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  The revised rating criteria 
identifies an incapacitating episode of sinusitis as one 
which requires bed rest and treatment by a physician.  The 
record discloses intermittent clinical visits for treatment 
for sinusitis symptoms.  Thus, the evidence shows that the 
symptoms associated with the appellant's service-connected 
sinusitis condition comport with the criteria for a 30 
percent evaluation under the new criteria.  The appellant 
does not meet the criteria for a 50 percent evaluation which 
necessarily requires evidence of surgical treatment for 
sinusitis with chronic osteomyelitis, or near constant 
sinusitis.  The appellant has not undergone any surgery in 
connection with his sinusitis, nor is he shown to experience 
near continuous sinusitis.  Thus, the severity of his 
condition does not meet the revised criteria for a 50 percent 
evaluation under Diagnostic Code 6510.  38 C.F.R. Part 4, § 
4.97.

With respect to the criteria in effect prior to October 7, 
1996, the Board finds that when evaluating the evidence of 
record, the appellant's symptoms more closely resemble the 
criteria established for a 30 percent evaluation, which 
requires evidence of frequently incapacitating recurrences 
with severe and frequent headaches, and purulent discharge or 
crusting reflecting purulence.  The Board finds that while 
the evidence does not demonstrate that the appellant's 
episodes of sinusitis are best described as "frequently 
incapacitating" in nature, his symptoms as documented in the 
clinical reports and described in the context of his hearing 
testimony, are consistent with the criteria for a 30 percent 
evaluation.  In this regard, a 50 percent evaluation would 
require evidence of surgical treatment.  As noted, the 
appellant has not undergone surgery for his service-connected 
sinusitis condition and, thus, does not meet the schedular 
criteria for a 50 percent evaluation under the old criteria.  

Following a careful review of the evidence under both the 
revised and old rating criteria, it is the opinion of the 
Board that the appellant's service-connected sinus condition 
is consistent with a 30 percent disability rating under 
either criteria.  Likewise, a higher rating evaluation is not 
warranted for this condition under either rating criteria as 
it is not shown that the appellant has not undergone surgery, 
nor is it shown that he experiences near continuous 
sinusitis. 

Pursuant to 38 C.F.R. § 3.321(b)(1), an extra-schedular 
rating is in order where there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  However, the 
record does not reflect periods of hospitalization because of 
the appellant's service-connected disability of the cervical 
spine or chronic sinus condition, and there is no showing 
that these service connected disabilities have significantly 
interfered with the appellant's employment status.  Thus, the 
record does not present an exceptional case where the 
assigned evaluations are found to be inadequate.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting the disability 
evaluation itself is recognition that industrial capabilities 
are impaired).  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In its evaluation of the above-referenced claims, the Board 
has given consideration to the appellant's evidentiary 
assertions.  Where the issue is factual in nature, that is, 
whether an incident occurred during service or whether a 
clinical symptoms is present, the appellant is competent to 
make assertions in that regard.  Cartwright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, the 
appellant is not qualified to make assertions in this area as 
he lacks the necessary medical expertise or experience.  King 
v. Brown, 5 Vet. App. 19, 21 (1991); See also, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, the 
appellant reported increased symptomatology associated with 
his service-connected disabilities.  The clinical findings 
from the most recent VA examination and his assertions, when 
considered in light of the medical history of record, were 
found to support the assignment of an increased evaluation 
for the service-connected disability of the cervical spine, 
but not for the chronic sinus condition.


ORDER

Service connection for adhesive capsulitis of the right 
shoulder is denied.

Service connection for brachial plexus radiculopathy of both 
arms is denied.

A 30 percent evaluation for residuals of injury of the 
cervical spine with arthritis is granted subject to the law 
and regulations governing the award of monetary benefits.
	(CONTINUED ON NEXT PAGE)


An increased evaluation for sinus infection with history of 
fractured nose, and retention cysts of the right and left 
maxillary sinuses is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

